DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 4/20/2022.  Claims 1-9 remain pending.  Applicant’s amendment and associated arguments have overcome the previous 103 rejection with Kitz Corp. (JP2000-170926) in view of Ozaki.  However, some 103 rejections remain.  Any new ground(s) of rejection have been made due to applicant’s amendment.  This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2016/0201808) in view of Ozaki et al. (U.S. 2012/0168659).
Zhang discloses a butterfly valve comprising: a main body (1); a valve shaft (5); and a valve body (3, 4) able to rotate with respect to the main body, wherein the valve body is integrally formed from a core member (4) and a contour forming member (3) made of a plastic material (para. 36, PTFE, which is a type of thermoplastic) surrounding the core member to form a contour of the valve body and has a bearing hole supporting the valve shaft (the opening for the shaft), the contour forming member has a bearing inner peripheral part forming at least part of an inner peripheral surface of the bearing hole (the radially inward facing surface near numeral 7), the contour forming member is continuously formed including also the bearing inner peripheral part (fig. 1, para. 36), the core member has a bearing reinforcing part (the structure of the core 4, the top portion of 4 near numeral 7 that has the contour forming member above it) supporting the bearing inner peripheral part of the contour forming member from radially outside of a rotational axis of the valve body (outside the vertical line axis shown in fig. 1), and the bearing hole of the valve body comprises a larger diameter part (the portion of 3 at the open end near 7 that contacts the shaft 5 in fig. 1) including an open end supporting the valve shaft and a smaller diameter part (the portion of 4 near and above numeral 9 that contacts the shaft 5 in fig. 1) extending further from the larger diameter part to an inside in a direction of a rotational axis of the valve body and supporting the valve shaft, wherein an inner peripheral surface of the larger diameter part is formed by the bearing inner peripheral part of the contour forming member (notice the portion of 3 at the open end near 7 that contacts the shaft in fig. 1), while an inner peripheral surface of the smaller diameter part is formed by the core member (as described above, see also fig. 1).
Zhang does not appear to disclose a bushing being inserted into an opening end of the valve body and supporting the valve shaft through the bushing.
Ozaki teaches it was known in the art to have a bushing (5) for a butterfly valve that is inserted into an opening of the valve body (4)(see also fig. 2 and the bushing components like 22 being within an opening of the valve body at 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by having a bushing extending into the shaft opening of the valve body as taught by Ozaki in order to reduce friction when rotating the valve.
Regarding claim 5, Zhang as modified further discloses wherein the bearing reinforcing part of the core member is expanded in diameter continuously or in steps the further toward an end face of the bearing reinforcing part in the rotational axis direction (see the steps that form shoulders as the opening of 4 that receives the shaft 5 goes upward in fig. 1).
Regarding claim 6, Zhang as modified further discloses wherein a wall thickness of the bearing inner peripheral part of the contour forming member (interpreted to be any wall thickness that is smaller than a wall thickness of a part of the contour forming member at an outer circumferential side of the bearing reinforcing part of the core member) is smaller than a wall thickness of a part of the contour forming member at an outer circumferential side of the bearing reinforcing part of the core member (as the recitations of “a wall thickness” are not seen to require the entire wall thickness from terminal end to terminal end)(however, see also the thickness of 3 at and near numeral 7 in fig. 1 in the horizontal direction being thicker than a portion of 3 near numeral 4 in fig. 1).
Regarding claim 7, Zhang as modified discloses the claimed invention but does not appear to disclose wherein a seal member is placed between the bearing inner peripheral part and the bushing inserted over the valve shaft.
Ozaki further teaches the use of seal members (23) between the bushing and a bearing inner peripheral part (the inner surface of the disk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang by having a seal between the bushing and bearing inner peripheral surface as taught by Ozaki in order to better prevent unwanted fluid leakage between the bearing and valve member.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ozaki as applied to claim 1 above, and further in view of Bessho (U.S. 7,895,989).
Zhang as modified disclose the claimed invention but do not appear to disclose the bearing reinforcing part having a groove extending in substantially the rotational axis direction starting from an end face of the bearing reinforcing part in the rotational axis direction at an inner peripheral surface of the bearing reinforcing part.
Bessho teaches it was known in the art to have grooves (45) extending along a rotational axis direction (into and out of the page in fig. 14) at an inner peripheral surface of the bearing reinforcing part (of the inner portion of the valve body).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang by having grooves on the inner peripheral surface of the bearing reinforcing part as taught by Bessho in order to engage with fitting portions of the shaft (such as elements) so that the shaft is better prevented from rotating with respect to the valve body (see col. 10, ll. 27-45 of Bessho).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ozaki as applied to claim 1 above, and further in view of Komowski (U.S. 5,722,884).
Zhang as modified disclose the claimed invention and further disclose the core member having a rod shaped center part extending along the rotational axis (the central part of the core member in each reference) with main reinforcing parts extending along a plane including the rotational axis at the two sides of the rod shaped center part and the bearing reinforcing part (the portions on either side of the rod shaped center part, including each “wing” of the butterfly valve).
Zhang do not appear to disclose the main reinforcing part formed in a lattice shape.
Komowski teaches it was known in the art to have a flap valve that is formed in a lattice shape with vertical and horizontal extending lattice portions (11, 12, 13, 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang by having the main reinforcing part of Zhang formed in a lattice shape as taught by Komowski in order to provide additional structural rigidity to the valve head that reinforces the valve head and provides higher stability with respect to torsional and bending stress (see col. 3, Il. 22-42 of Komowski).

Allowable Subject Matter
Claims 2-3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Applicant first argues on page 5 that Zhang does not disclose the feature “wherein an inner peripheral surface of the larger diameter part is formed by the bearing inner peripheral part of the contour forming member”.  The examiner respectfully disagrees.  Zhang shows this at portion of 3 at the open end near 7 that contacts the shaft in fig. 1.  This portion is described as the bearing inner peripheral part being the radially inward facing surface near numeral 7 above and further described, as required per further limitations in the claim, as the larger diameter part.  More specifically, the inner peripheral surface of the larger diameter part being formed by the bearing inner peripheral part of the contour forming member.
Applicant then argues that Zhang does not disclose the core member having a bearing reinforcing part supporting the bearing inner peripheral part of the contour forming member from radially outside of a rotational axis of the valve body.  The examiner respectfully disagrees.  Zhang discloses this feature as the structure of the core 4, the top portion of 4 near numeral 7 that has the contour forming member above it is interpreted to be the bearing reinforcing part and this is shown outside the vertical line axis shown in fig. 1 (i.e. radially outside the rotational axis).
Applicant’s arguments found at the bottom of page 6 and the first two full paragraphs of page 7, in conjunction with applicant’s amendment, have overcome the previous 103 rejection with Kitz in view of Ozaki.  That rejection has been withdrawn.
Applicant’s arguments above with respect to the Zhang reference have not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753